 

(| USDS SDNY

 

 

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK rapt
i inc i i lc nin kh i ein a i en ci i i wn x _
UNITED STATES OF AMERICA DATE FILED: __5S/asJa\_
boone eect oma
-against ORDER
12 CR 695 (KMW)
JUSTO GARCIA-HERNANDEZ,
Defendant.
ee ee ee ee ee — =a xX

KIMBA M. WOOD, District Judge:

The Court will hold a remote conference on June 3, 2021, at 10:30 a.m. Members of the
press and public who wish to join the proceedings should dial 917-933-2166 and enter
Conference ID 256050048. All members of the press and public who join the proceeding must
do so with their telephones on mute.

SO ORDERED.

Dated: New York, New York
May 25, 2021

litre Ww, Wart

KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
